MAX BERUEFFY Senior Associate Counsel Writer's Direct Number: (205) 268-3581 Facsimile Number: (205) 268-3597 Toll-Free Number: (800) 627-0220 November 29, 2012 VIA EDGAR U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, DC20549 Re:Protective Variable Annuity Separate Account, No. 811-8108 Protective Values Advantage II, No. 333-179195 SEC Accession No. 0001104659-12-004544 Protective Life Insurance Company Request for Withdrawal of Registration Statement Pursuant to Rule 477 Dear Commissioners: Pursuant to Rule 477(a) of the Securities Act of 1933, as amended (the “1933 Act”), Protective Life Insurance Company (the “Company”) and the Protective Variable Annuity Separate Account (the “Separate Account”) hereby request the withdrawal of the above-referenced registration statement on Form N-4,filed with the Securities and Exchange Commission onJanuary 27, 2012 (the “Registration Statement”). The Registration Statement was filed in connection with an intended offering of a new variable annuity product.The Company has since determined not to undertake that particular offering. No securities were sold in connection with the Registration Statement.The Company and the Separate Account respectfully submit that a withdrawal of the Registration Statement is consistent with the public interest and the protection of investors. We appreciate your assistance in this matter.If you have any questions regarding this application for withdrawal, please contact the undersigned at (205) 268-3581. Very truly yours, /s/ Max Berueffy Max Berueffy Senior Associate Counsel cc.Elisabeth Bentzinger, Esq. Ashley Vroman- Lee
